     Case 2:18-cv-02216-MCE-DB Document 22 Filed 04/29/20 Page 1 of 2


1    MAYALL HURLEY, P.C.
     A Professional Corporation
2    2453 Grand Canal Boulevard, Second Floor
     Stockton, California 95207-8253
3    Telephone: (209) 477-3833
     MARK E. BERRY, ESQ.
4    CA State Bar No. 155091

5    Attorneys for Defendants,
     COUNTY OF SAN JOAQUIN
6
     WILLIAM L. SCHMIDT, ATTORNEY AT LAW, PC
7    P.O. Box 25001
     Fresno, CA 93729
8
     Telephone: (559) 261-2222
9
     WILLIAM L. SCHMIDT, ESQ.
     CA State Bar No. 206870
10   JEFFREY W. EISINGER, ESQ.
     CA State Bar No. 109299
11
     Attorneys for Plaintiffs
12

13                              UNITED STATES DISTRICT COURT

14                        FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   THE ESTATE OF JAMES BARRICK AND          ) No. 2:18-cv-02216-MCE-DB
     PAMELA TAYLOR, individually and as       )
17   successor in interest to the Estate of James
                                              ) ORDER FOR MODIFICATION OF
     Barrick,                                 ) SCHEDULING ORDER
18                                            )
                                Plaintiffs,   )
19                                            )
     vs.                                      )
20                                            )
     SHERIFF STEVE MOORE, individually and in )
21   his official capacity, the COUNTY OF SAN )
     JOAQUIN; The SAN JOAQUIN COUNTY          )
22   SHERIFF’S OFFICE, and DOES 1-15,         )
     inclusive,                               )
23                                            )
                                Defendants.   )
24

25

26

27

28

29   _____________________________________________
     ORDER TO MODIFY SCHEDULING ORDER
     Page 1
30
     Case 2:18-cv-02216-MCE-DB Document 22 Filed 04/29/20 Page 2 of 2


1                                                   ORDER

2               The Court, having considered the parties’ Stipulation to Extend Scheduling Order Deadlines

3    (ECF 20), and good cause appearing therefore, hereby modifies the Scheduling Order (ECF 6) as

4    follows:

5             As a result of COVID-19 workplace restrictions, the deadline for completing expert

6    depositions shall be extended 90 days.

7             As a result of the extension of time to complete expert depositions, the deadline for filing

8    dispositive motions shall also be extended 90 days until September 17, 2020.

9             IT IS SO ORDERED.

10   Dated: April 23, 2020

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29   _____________________________________________
     ORDER TO MODIFY SCHEDULING ORDER
     Page 2
30
